United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3685
                                  ___________

In re: Brett William Marino,           *
                                       *
              Debtor,                  *
-----------                            *
                                       * Appeal from the United States
Brett William Marino,                  * Bankruptcy Appellate Panel
                                       * for the Eighth Circuit.
              Appellant,               *
                                       *       [UNPUBLISHED]
       v.                              *
                                       *
Joe Seeley,                            *
                                       *
              Appellee.                *
                                  ___________

                             Submitted: December 7, 2011
                                Filed: December 8, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Brett Marino seeks to appeal from the Bankruptcy Appellate Panel’s dismissal
of his complaint against Joe Seeley. Having carefully reviewed the record, we find
that Marino’s notice of appeal, filed on November 26, 2010, was untimely, as it was
filed more than 30 days after the Bankruptcy Appellate Panel entered judgment on
October 25, 2010. See Fed. R. App. P. 4(a)(1)(A); Fed. R. App. P. 6(b)(1).
Accordingly, we dismiss the appeal. See Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923
(8th Cir. 2006).
                      ______________________________




                                        -2 -